Exhibit 10.1

 

SEPARATION AGREEMENT

BETWEEN

ENRON CORP.

AND

PORTLAND GENERAL ELECTRIC COMPANY

Dated as of April 3, 2006



TABLE OF CONTENTS

Page

Article I COVENANTS 1

1.1 Preservation of Records; Cooperation 1

1.2 Confidentiality 2

1.3 Use of Name 4

1.4 Intercompany Amounts and Agreements 4

1.5 Further Assurances 5

1.6 The Plan and Stock Issuance 5

Article II CONCURRENT DELIVERIES AND TRANSACTIONS 5

2.1 Documents Delivered by the Enron Group 5

2.2 Documents to Be Delivered by PGE 6

2.3 Stock Issuance         6

Article III INDEMNIFICATION          6

3.1 Tax Indemnification 6

3.2 Employee Benefits Indemnification 6

3.3 Indemnification Procedures 7

3.4 Limitation on Indemnification 8

3.5 Remedies Exclusive 8

Article IV DEFINITIONS 9

4.1 Certain Definitions 9

4.2 Other Terms 12

Article V MISCELLANEOUS 12

5.1 Survival of Covenants and Agreements 12

5.2 Expenses 13

5.3 Incorporation of Exhibits and Schedules 13

5.4 Submission to Jurisdiction; Consent to Service of Process 13

5.5 Waiver of Jury Trial 13

5.6 No Consequential or Punitive Damages 14

5.7 Entire Agreement; Amendments and Waivers 14

5.8 Governing Law 14

5.9 Table of Contents and Headings 15

5.10 No Strict Construction 15

5.11 Notices 15

5.12 Severability 16

5.13 Binding Effect; Assignment 16

5.14 Counterparts 16



SEPARATION AGREEMENT

SEPARATION AGREEMENT, dated as of April 3, 2006 (this "Agreement"), between
Enron Corp., an Oregon corporation ("Enron"), and Portland General Electric
Company, an Oregon corporation ("PGE"). Certain terms used in this Agreement are
defined in Section 4.1.

W I T N E S S E T H:

WHEREAS, commencing on December 2, 2001, Enron and certain of its subsidiaries
filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code;
and

WHEREAS, prior to the execution and delivery of this Agreement, Enron owns all
of the issued and outstanding common stock, par value $3.75 per share, of PGE
(the "PGE Common Stock"); and

WHEREAS, Enron and PGE desire to enter into this Agreement in connection with
the Stock Issuance which is occurring concurrently with the execution and
delivery of this Agreement.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereby agree
as follows:

ARTICLE I

COVENANTS

1.1 Preservation of Records; Cooperation. Each of Enron and PGE shall preserve
and keep in its possession all records held by it on and after the date hereof
which may relate to the businesses of or any claim, action, investigation or
proceeding involving the Enron Group, on the one hand, and the PGE Group, on the
other hand, until the earlier of (x) seven (7) years from the date of this
Agreement or (y) the closing of the Bankruptcy Cases, or such longer period as
may be required by Applicable Law or any other Transaction Document, and shall
make such records and then existing personnel available to the other party as
may reasonably be requested by such party in connection with, among other
things, any insurance claims, legal proceedings, or governmental investigations
of the Enron Group or the PGE Group or in order to enable Enron or PGE to comply
with their respective obligations under this Agreement and each other agreement,
document or instrument contemplated hereby or thereby; provided, however, that
in no event shall the Enron Group or the PGE Group be obligated to provide any
information (i) the disclosure of which would jeopardize any privilege available
to the Enron Group or the PGE Group, as applicable, relating to such
information, (ii) the disclosure of which would cause the Enron Group or the PGE
Group, as applicable, to breach a confidentiality obligation to which it is
bound or (iii) the disclosure of which would cause the Enron Group or the PGE
Group, as applicable, to be in violation of Applicable Law. After the expiration
of any applicable retention period, before any party shall dispose of any of
such records, at least ninety (90) days' prior notice to such effect shall be
given by such party to the other party hereto (or a Person designated by such
party) and such party shall have the opportunity (but not the obligation), at
its sole cost and expense, to remove and retain all or any part of such records
as it may in its sole discretion select. From and after the date of this
Agreement and until the Final Release Date, each of Enron and PGE shall, and
shall cause each of its Subsidiaries to, (A) provide the other party with notice
of any governmental inquiries or investigations or any litigation initiated
against the Enron Group or the PGE Group, as applicable, which may relate to the
business, assets or operations of any member of the Enron Group or the PGE
Group, as applicable, and (B) make good faith efforts to provide such other
party with information which such party believes to be beneficial to such other
party in connection with investigations of or matters involving claims against
the Enron Group or the PGE Group, as applicable; provided, however, that in no
event shall the Enron Group or the PGE Group, as applicable, be obligated to
provide any information (i) the disclosure of which would jeopardize any
privilege available to the Enron Group or the PGE Group, as applicable, relating
to such information, (ii) the disclosure of which would cause the Enron Group or
the PGE Group, as applicable, to breach a confidentiality obligation to which it
is bound or (iii) the disclosure of which would cause the Enron Group or the PGE
Group, as applicable, to be in violation of Applicable Law.

1.2     Confidentiality.

 a. Subject to Section 1.2(c), Enron shall not, and shall cause its Affiliates
    and their respective officers, directors, employees, attorneys and other
    agents and representatives, including attorneys, agents and other
    representatives of any Person providing financing (collectively,
    "Representatives"), not to, directly or indirectly, disclose, reveal,
    divulge or communicate to any Person other than Representatives of Enron or
    of its Affiliates who reasonably need to know such information in providing
    services to any member of the Enron Group, any PGE Confidential Information
    (as defined below). For purposes of this Section 1.2, any information,
    material or documents relating to the businesses currently or formerly
    conducted by the PGE Group furnished to or in possession of the Enron Group,
    irrespective of the form of communication, and all notes, analyses,
    compilations, forecasts, data, translations, studies, memoranda or other
    documents prepared by the Enron Group and their respective Representatives,
    that contain or otherwise reflect such information, material or documents is
    hereinafter referred to as "PGE Confidential Information". "PGE Confidential
    Information" does not include, and there shall be no obligation hereunder
    with respect to, information that (i) is or becomes generally available to
    the public, other than as a result of a disclosure by Enron not otherwise
    permissible hereunder, (ii) is deemed by Enron to be necessary or
    appropriate to disclose in connection with (A) the administration of the
    Bankruptcy Cases, (B) any investigation, proceeding or litigation,
    including, but not by means of limitation, any such investigation,
    proceeding or litigation related to ERISA or federal income tax liability,
    or (C) one or more Releases, including without limitation obtaining consents
    in connection with such Releases, or (iii) Enron can demonstrate was or
    became available to Enron from a source other than the PGE Group; provided,
    however, that, in the case of clause (iii), the source of such information
    was not known by Enron to be bound by a confidentiality agreement with, or
    other contractual, legal or fiduciary obligation of confidentiality to, the
    PGE Group with respect to such information. For the avoidance of doubt, PGE
    Confidential Information includes all electronic information, including
    emails, prepared by the PGE Group or the Enron Group, including any
    electronic information which may reside on systems in which the Enron Group
    has an ownership interest, which are controlled, in whole or in part, by the
    Enron Group, or to which the Enron Group has access.
 b. Subject to Section 1.2(c), PGE shall not, and shall cause its Subsidiaries
    and their respective Representatives, not to, directly or indirectly,
    disclose, reveal, divulge or communicate to any Person other than
    Representatives of such party or of its Affiliates who reasonably need to
    know such information in providing services to the PGE Group or use or
    otherwise exploit for its own benefit or for the benefit of any third party,
    any Enron Confidential Information (as defined below). For purposes of this
    Section 1.2, any information, material or documents relating to the
    businesses currently or formerly conducted by the Enron Group furnished to
    or in possession of the PGE Group, irrespective of the form of
    communication, and all notes, analyses, compilations, forecasts, data,
    translations, studies, memoranda or other documents prepared by the PGE
    Group or their respective Representatives, that contain or otherwise reflect
    such information, material or documents is hereinafter referred to as "Enron
    Confidential Information". "Enron Confidential Information" does not
    include, and there shall be no obligation hereunder with respect to,
    information that (i) is or becomes generally available to the public, other
    than as a result of a disclosure by the PGE Group not otherwise permissible
    hereunder, or (ii) PGE can demonstrate was or became available to PGE from a
    source other than the Enron Group; provided, however, that, in the case of
    clause (ii), the source of such information was not known by PGE to be bound
    by a confidentiality agreement with, or other contractual, legal or
    fiduciary obligation of confidentiality to, the Enron Group with respect to
    such information. For the avoidance of doubt, Enron Confidential Information
    includes all electronic information, including emails, prepared by any
    member of the Enron Group or the PGE Group, including any electronic
    information which may reside on systems in which the PGE Group has an
    ownership interest, are controlled, in whole or in part, by the PGE Group,
    or to which the PGE Group has access.
 c. If Enron, on the one hand, or PGE, on the other hand, is requested or
    required (by oral question, interrogatories, requests for information or
    documents, subpoena, civil investigative demand or similar process) by any
    Governmental Authority to disclose any PGE Confidential Information or Enron
    Confidential Information, as applicable, the Person receiving such request
    or demand shall use all reasonable efforts to provide the other party with
    written notice of such request or demand as promptly as practicable under
    the circumstances so that such other party shall have an opportunity to seek
    an appropriate protective order. The party receiving such request or demand
    agrees to take, and cause its representatives to take, all other reasonable
    steps necessary to obtain confidential treatment by the recipient. The
    covenants and agreements of the parties set forth in Sections 1.2(a), (b)
    and (c) shall survive for a period of two (2) years after the date of this
    Agreement.

    1.3    Use of Name.

 d. PGE shall not have any right, title or interest in the name "Enron" (or any
    variation thereof) or any trademarks, trade names, logo or symbols related
    thereto. As soon as reasonably practicable following the date of this
    Agreement (and in any event, within three hundred sixty five (365) days
    thereafter), PGE shall, to the extent applicable, amend its organizational
    documents and the organizational documents of any Subsidiary to the extent
    necessary to remove the "Enron" name (and any variation thereof) from its
    name and to remove, at the sole expense of PGE, all trademarks, trade names,
    logos and symbols related to the name "Enron" from any properties and assets
    (including all signs) that are visible to, or obtainable by, members of the
    public.
 e. Enron shall not have any right, title or interest in the name "Portland
    General Electric" (or any variation thereof) or any trademarks, trade names,
    logos or symbols related thereto. As soon as reasonably practicable
    following the date of this Agreement (and in any event, within three hundred
    and sixty-five (365) days thereafter), Enron shall, to the extent
    applicable, amend its organizational documents and the organizational
    documents of any Subsidiary to the extent necessary to remove the "Portland
    General Electric" name (and any variation thereof) from its name and to
    remove, at the sole expense of Enron, all trademarks, trade names, logos and
    symbols related to the name "Portland General Electric" from any properties
    and assets (including all signs) that are visible to, or obtainable by,
    members of the public.

    1.4    Intercompany Amounts and Agreements.

 f. Immediately prior to the execution and delivery of this Agreement, PGE has
    caused any amounts owed by any member of the Enron Group to any member of
    the PGE Group (whether liquidated or unliquidated, known or unknown, but
    excluding obligations under any Transaction Document and amounts for Tax
    return services provided by PGE in an aggregate amount not in excess of
    $20,000) to be released, dividended or otherwise distributed to Enron. To
    the extent any such amount has not otherwise been expressly released,
    dividended or distributed as provided in the immediately preceding sentence,
    this Agreement constitutes a full release thereof by and on behalf of each
    member of the PGE Group. In addition, this Agreement constitutes a full
    release by and on behalf of each member of the Enron Group of any amounts
    owed by any member of the PGE Group to any member of the Enron Group
    (whether liquidated or unliquidated, known or unknown, but excluding
    obligations under any Transaction Document). Subject to the provisions of
    Section 1.4(b), all agreements between any member of the Enron Group, on the
    one hand, and any member of the PGE Group, on the other hand (other than any
    Transaction Document), are hereby terminated.
 g. The Tax Allocation Agreement is hereby terminated effective as of the date
    hereof; provided, however, that notwithstanding such termination or Section
    6.1(a) of the Tax Allocation Agreement to the contrary, the Tax Allocation
    Agreement shall continue to apply for the sole purpose of determining the
    amount of any payment due under the Tax Allocation Agreement by Enron or the
    PGE Group to the other, as the case may be, for any Tax year (or portion
    thereof) beginning on or after January 1, 2005, and ending on or before the
    date of this Agreement (the "Short Period Amount"). If the parties cannot
    agree upon the Short Period Amount on or before March 15, 2007, such dispute
    shall be submitted to an independent nationally recognized accounting firm
    mutually acceptable to both Enron and PGE for a determination of the Short
    Period Amount and such determination shall be binding upon the parties. The
    Short Period Amount, as so determined, will remain an obligation of Enron or
    the PGE Group, as the case may be, until satisfied. For the avoidance of
    doubt, notwithstanding any other provision of the Tax Allocation Agreement,
    (i) the Parties shall have no additional obligation to each other with
    respect to adjustments (after the date hereof) to consolidated Tax liability
    pursuant to Article V of the Tax Allocation Agreement (relating to taxable
    years for which the statute of limitations for assessment or collection of
    Tax has not expired) and (ii) Article II of the Tax Allocation Agreement
    shall survive the termination of the Tax Allocation Agreement (as provided
    in section 2.2(b) of the Tax Allocation Agreement) with respect to any Tax
    year (or portion thereof) ending on or prior to termination of the Tax
    Allocation Agreement.

    1.5    Further Assurances. Each of Enron and PGE agree that each of them
    will, and will cause their respective Affiliates to, execute and deliver
    such instruments and take such other commercially reasonable action as may
    reasonably be requested by any party hereto to carry out the purposes and
    intents hereof.

    1.6    The Plan and Stock Issuance.

 h. PGE shall take all actions necessary to ensure that all shares of its
    capital stock being issued in the Stock Issuance pursuant to the Plan are
    duly authorized, validly issued, fully paid and nonassessable and free of
    any preemptive (or similar) rights. As soon as practicable after the
    execution and delivery of this Agreement, PGE shall cause its transfer agent
    to mail to the recipients of its capital stock certificates (as directed by
    Stephen Forbes Cooper LLC or its successor under the Plan) for the
    applicable number of shares, unless the transfer agent uses a book entry
    system of stock recordkeeping, in which case no certificates for shares of
    New PGE Common Stock shall be issued unless a shareholder so requests.
 i. The appropriate procedures in connection with any Release Date shall be
    governed by the terms of the Plan. All expenses incurred by PGE in
    connection with a Release, including expenses incurred in preparing, filing
    with the SEC, and obtaining an effective order with respect to the
    registration of the class of New PGE Common Stock pursuant to the Securities
    Exchange Act, shall be borne by PGE.

    ARTICLE II
    
    CONCURRENT DELIVERIES AND TRANSACTIONS

    2.1    Documents Delivered by the Enron Group. Concurrently with the
    execution and delivery of this Agreement, Enron is delivering, or causing to
    be delivered, to PGE or the other appropriate parties originally executed
    versions of each of the Transaction Documents executed by all parties
    thereto other than PGE.

    2.2    Documents to Be Delivered by PGE. Concurrently with the execution and
    delivery of this Agreement, PGE is delivering to Enron or the other
    appropriate parties originally executed versions of each of the Transaction
    Documents executed by PGE.

    2.3    Stock Issuance. Concurrently with the execution and delivery of this
    Agreement, the Stock Issuance is occurring. In order to effect the Stock
    Issuance, (i) PGE is canceling all shares of PGE Common Stock heretofore
    owned by Enron (and Enron hereby directs PGE to effect such cancellation),
    (ii) PGE is issuing the New PGE Common Stock to Stephen Forbes Cooper LLC
    and to other Persons pursuant to the Plan.

    ARTICLE III
    
    INDEMNIFICATION

    3.1    Tax Indemnification.

 j. Enron hereby agrees to indemnify and hold the PGE Indemnified Parties
    harmless from and against any and all Taxes of any member of the PGE Group
    that are imposed upon such member of the PGE Group by reason of such member
    of the PGE Group being severally liable for any Taxes of any member of the
    Enron Group which is not a member of the PGE Group pursuant to Treasury
    Regulation Section 1.1502-6(a) or any analogous state, local or foreign law;
    provided, that such Taxes are (x) imposed upon or assessed against any PGE
    Indemnified Party or the assets or the properties thereof and (y) assessed
    before assessment of such Tax is barred under the applicable statute of
    limitations relating to such Tax and provided, further, that the indemnity
    set forth in this Section 3.1(a) shall not affect the obligation of any
    member of the PGE Group to make payments pursuant to any order of the
    Bankruptcy Court, the Tax Allocation Agreement or any other agreement
    between any member of the Enron Group, on one hand, and any member of the
    PGE Group, on the other hand, to allocate liability for Taxes.
 k. Enron also shall indemnify and hold harmless the PGE Indemnified Parties
    from and against any Liabilities (other than Taxes assessed on any
    indemnification payment received by the PGE Indemnified Parties pursuant to
    this Article III) incurred in connection with the Taxes for which Enron is
    responsible to indemnify the PGE Indemnified Parties pursuant to
    Section 3.1(a).

    3.2    Employee Benefits Indemnification. Enron hereby agrees to indemnify
    and hold the PGE Indemnified Parties harmless from and against any and all
    Liabilities arising out of any employee benefit plan sponsored by Enron or
    its ERISA Affiliates (other than members of the PGE Group) that are imposed
    upon or assessed against a member of the PGE Group or the assets thereof
    (i) under Title IV of ERISA or (ii) due to participating employer status in
    the Enron Corp. Savings Plan; provided, that such Liabilities are not barred
    from recovery under the relevant statute of limitations and provided,
    further, that the indemnity set forth in this Section 3.2 shall not affect
    the obligation of any member of the PGE Group to make payments pursuant to
    any order of the Bankruptcy Court or any other agreement between any member
    of the Enron Group, on one hand, and any member of the PGE Group, on the
    other hand, relating to the allocation of costs of providing employee
    benefits to the employees of the PGE Group.

    3.3    Indemnification Procedures. All claims for indemnification under this
    Article III shall be resolved as follows:

 l. A party claiming indemnification under this Agreement (an "Indemnified
    Party") shall promptly (i) notify the party from whom indemnification is
    sought (the "Indemnifying Party") of any Third Party Claim asserted against
    the Indemnified Party which could give rise to a right of indemnification
    under this Agreement and (ii) transmit to the Indemnifying Party a written
    notice ("Claim Notice") describing the nature of the Third Party Claim, a
    copy of all papers served with respect to such claim (if any), and the basis
    of the Indemnified Party's request for indemnification under this Agreement.
 m. Within ten (10) days after receipt of any Claim Notice (the "Election
    Period"), the Indemnifying Party shall notify the Indemnified Party
    (i) whether the Indemnifying Party disputes its potential liability to the
    Indemnified Party under this Agreement with respect to such Third Party
    Claim and (ii) whether the Indemnifying Party desires, at the sole cost and
    expense of the Indemnifying Party, to defend the Indemnified Party against
    such Third Party Claim.
 n. If the Indemnifying Party notifies the Indemnified Party within the Election
    Period that the Indemnifying Party elects to assume the defense of the Third
    Party Claim, then the Indemnifying Party shall have the right to defend, at
    its sole cost and expense, such Third Party Claim by all appropriate
    proceedings, which proceedings shall be prosecuted diligently by the
    Indemnifying Party to a final conclusion or settled at the discretion of the
    Indemnifying Party in accordance with this Section 3.3 The Indemnifying
    Party shall have full control of such defense and proceedings including any
    compromise or settlement thereof; provided, however, that any such
    compromise or settlement that imposes any material limitation on the
    business activities of the Enron Group or the PGE Group, as the case may be,
    shall be subject to the consent of the Indemnified Party (such consent not
    to be unreasonably withheld, delayed or conditioned). If requested by the
    Indemnifying Party, the Indemnified Party shall cooperate with the
    Indemnifying Party and its counsel in contesting any Third Party Claim which
    the Indemnifying Party elects to contest, including, without limitation, the
    making of any related counterclaim against the Person asserting the Third
    Party Claim or any cross-complaint against any Person; provided, that the
    Indemnifying Party shall pay the reasonable, out-of-pocket expenses incurred
    by the Indemnified Party in connection therewith. The Indemnified Party may
    participate in, but not control, any defense or settlement of any Third
    Party Claim controlled by the Indemnifying Party pursuant to this
    Section 3.3 and, except as provided in the preceding sentence, shall bear
    its own costs and expenses with respect to such participation.
 o. If the Indemnifying Party fails to notify the Indemnified Party within the
    Election Period that the Indemnifying Party elects to defend the Indemnified
    Party pursuant to this Section 3.3 then the Indemnified Party shall have the
    right to defend the Third Party Claim, at the sole cost and expense of the
    Indemnifying Party. The Indemnified Party shall have full control of such
    defense and proceedings; provided, however, that the Indemnified Party may
    not enter into, without the Indemnifying Party's consent, which shall not be
    unreasonably withheld, conditioned or delayed, any compromise or settlement
    of such Third Party Claim. The Indemnifying Party may participate in, but
    not control, any defense or settlement controlled by the Indemnified Party
    pursuant to this Section 3.3 and the Indemnifying Party shall bear its own
    costs and expenses with respect to such participation.
 p. Payments of all amounts owing by the Indemnifying Party pursuant to
    Sections 3.3(c) and (d) shall be made not later than thirty (30) days after
    the latest of (A) the settlement of the Third Party Claim, (B) the
    expiration of the period for appeal of a final adjudication of such Third
    Party Claim or (C) the expiration of the period for appeal of a final
    adjudication of the Indemnifying Party's liability to the Indemnified Party
    under this Agreement.
 q. The failure to provide notice as provided in this Section 3.3 shall not
    excuse any party from its continuing obligations hereunder; provided,
    however, any claim shall be reduced by the damages resulting from such
    party's delay or failure to provide notice as provided in this Section 3.3

    3.4    Limitation on Indemnification.

 r. Enron's obligations to indemnify pursuant to Section 3.1 and 3.2 shall
    terminate upon the closing of the Bankruptcy Cases. Notwithstanding the
    foregoing, any matter as to which a Claim Notice has been delivered to the
    Indemnifying Party that is pending or unresolved as of the date on which the
    corresponding obligation to indemnify otherwise terminates pursuant to this
    Section 3.4 shall continue to be covered by this Article III until such
    matter is finally terminated or otherwise resolved by the parties under this
    Agreement or by a court of competent jurisdiction and any amounts payable
    hereunder are finally determined and paid.
 s. The aggregate amount of Liabilities for which indemnification is provided
    under this Article III shall be net of any amounts actually recovered by the
    Indemnified Party under any insurance policies and shall be reduced to take
    account of any net tax benefit actually realized by the Indemnified Party
    arising from the incurrence of such Liability.

    3.5    Remedies Exclusive. EXCEPT FOR ANY PARTIES' RIGHT TO SEEK INJUNCTIVE
    RELIEF FOR A BREACH OF SECTION 1.2, THE PARTIES ACKNOWLEDGE AND AGREE THAT
    THE REMEDIES SET FORTH IN THIS ARTICLE III, INCLUDING THE DISCLAIMERS AND
    LIMITATIONS ON SUCH REMEDIES, ARE INTENDED TO BE, AND SHALL BE, THE SOLE AND
    EXCLUSIVE REMEDIES UNDER THIS AGREEMENT.

    ARTICLE IV
    
    DEFINITIONS

    4.1    Certain Definitions. For purposes of this Agreement, the following
    terms shall have the meanings specified in this Section 4.1:

    "Action" means any action, suit, arbitration, claim, inquiry, proceeding or
    investigation by or before any Governmental Authority of any nature, civil,
    criminal, regulatory or otherwise, in law or in equity.

    "Affiliate" (and, with a correlative meaning "affiliated") means, with
    respect to any Person, any direct or indirect subsidiary of such Person, and
    any other Person that directly, or through one or more intermediaries,
    controls or is controlled by or is under common control with such first
    Person; provided, however, that no member of the PGE Group shall be deemed
    an Affiliate of any member of the Enron Group for purposes of this
    Agreement; and provided, further, that no member of the Enron Group shall be
    deemed an Affiliate of any member of the PGE Group for purposes of this
    Agreement. As used in this definition, "control" (including with correlative
    meanings, "controlled by" and "under common control with") means possession,
    directly or indirectly, of power to direct or cause the direction of
    management or policies (whether through ownership of securities or
    partnership or other ownership interests, by Contract or otherwise).

    "Agreement" shall have the meaning set forth in the preamble hereto.

    "Applicable Law" means, with respect to any Person, any Law applicable to
    such Person or its business, properties or assets.

    "Bankruptcy Cases" means the chapter 11 cases commenced by Enron and certain
    of its direct and indirect subsidiaries on or after December 2, 2001
    (including any case commenced after the date of this Agreement), jointly
    administered under Case No. 01-16034-(AJG).

    "Bankruptcy Code" means title 11 of the United States Code, as amended.

    "Bankruptcy Court" means the United States Bankruptcy Court for the Southern
    District of New York or any other court having jurisdiction over the
    Bankruptcy Cases from time to time.

    "Claim Notice" shall have the meaning set forth in Section 3.3(a).

    "Contract" means any written contract, indenture, note, bond, loan,
    instrument, lease, commitment or other agreement.

    "Election Period" shall have the meaning set forth in Section 3.3(b).

    "Enron" shall have the meaning set forth in the preamble hereto.

    "Enron Confidential Information" shall have the meaning set forth in
    Section 1.2(b).

    "Enron Group" means Enron and each Person that is an Affiliate of Enron
    immediately after the execution and delivery of this Agreement. For sake of
    clarity, it is expressly agreed that "Enron Group" does not include PGE or
    its Subsidiaries.

    "Enron Indemnified Parties" means each member of the Enron Group and their
    respective directors, officers, employees, Affiliates, agents,
    representatives, successors and assigns.

    "ERISA" means the Employee Retirement Income Security Act of 1974, as
    amended.

    "ERISA Affiliate" means any trade or business (whether or not incorporated)
    that, together with Enron, is treated as a single employer under Section
    414(b) or (c) of the Internal Revenue Code of 1986, as amended.

    "Final Release Date" shall mean the date on which the final Release occurs.

    "Governmental Authority" means any entity exercising executive, legislative,
    judicial, regulatory or administrative functions of or pertaining to
    government, including any governmental authority, agency, department, board,
    commission or instrumentality of the United States, any state of the United
    States or any political subdivision thereof, and any tribunal, court or
    arbitrator(s) of competent jurisdiction, and shall include the Bankruptcy
    Court.

    "Indemnified Party" shall have the meaning set forth in Section 3.3(a).

    "Indemnifying Party" shall have the meaning set forth in Section 3.3(a).

    "Law" means any federal, state or local law (including common law), statute,
    code, ordinance, rule, regulation, order, judgment or other requirement
    enacted, promulgated, issued or entered by a Governmental Authority.

    "Liabilities" means any and all debts, losses, liabilities, claims
    (including claims as defined in the Bankruptcy Code), damages, expenses,
    fines, costs, royalties, proceedings, deficiencies or obligations (including
    those arising out of any Action, such as any settlement or compromise
    thereof or judgment or award therein), of any nature, whether known or
    unknown, absolute, accrued, contingent or otherwise and whether due or to
    become due, and whether or not resulting from Third Party Claims, and any
    reasonable out-of-pocket costs and expenses (including reasonable legal
    counsels', accountants', or other fees and expenses incurred in defending
    any Action or in investigating any of the same or in asserting any rights
    hereunder), but not including consequential, exemplary, special, incidental
    and punitive damages and loss of revenue or income, cost of capital, and
    loss of business reputation or opportunity.

    "New PGE Common Stock" means the 62,500,000 shares of common stock, without
    par value, of PGE issued pursuant to the Plan.

    "Person" means and includes natural persons, corporations, limited
    partnerships, limited liability companies, general partnerships, joint stock
    companies, joint ventures, associations, companies, trusts, banks, trust
    companies, land trusts, business trusts or other organizations, whether or
    not legal entities, and all Governmental Authorities.

    "PGE" has the meaning set forth in the preamble hereto.

    "PGE Common Stock" shall have the meaning set forth in the recitals hereto.

    "PGE Confidential Information" shall have the meaning set forth in Section
    1.2(a).

    "PGE Group" means PGE, each Subsidiary of PGE immediately after the
    execution and delivery of this Agreement and each other Person that is
    either controlled directly or indirectly by PGE immediately after the
    execution and delivery of this Agreement.

    "PGE Indemnified Parties" means each member of the PGE Group and their
    respective Representatives, successors and assigns.

    "Plan" means the Joint Plan of Affiliated Debtors pursuant to Chapter 11 of
    the Bankruptcy Code for Enron Corp., dated January 9, 2004, including,
    without limitation, the exhibits and schedules attached thereto, as the same
    may be modified and supplemented from time to time.

    "Release" means any release by Stephen Forbes Cooper LLC (or its successor
    under the Plan) of shares of New PGE Common Stock pursuant to the Plan.

    "Release Date" means any date on which a Release occurs.

    "Representatives" shall have the meaning set forth in Section 1.2(a).

    "SEC" means the Securities and Exchange Commission.

    "Securities Exchange Act" means the Securities Exchange Act of 1934, as
    amended.

    "Stock Issuance" means the issuance of New PGE Common Stock that is
    occurring pursuant to the Plan concurrently with the execution and delivery
    of this Agreement.

    "Subsidiary" or "subsidiary" means, with respect to any Person, any
    corporation, limited liability company, joint venture or partnership of
    which such Person (a) beneficially owns, either directly or indirectly, more
    than fifty percent (50%) of (i) the total combined voting power of all
    classes of voting securities of such entity, (ii) the total combined equity
    interests, or (iii) the capital or profit interests, in the case of a
    partnership; or (b) otherwise has the power to vote, either directly or
    indirectly, sufficient securities to elect a majority of the board of
    directors or similar governing body.

    "Tax" means all federal, state, provincial, territorial, municipal, local or
    foreign income, profits, franchise, gross receipts, environmental (including
    taxes under Code Section 59A), customs, duties, net worth, sales, use, goods
    and services, withholding, value added, ad valorem, employment, social
    security, disability, occupation, pension, real property, personal property
    (tangible and intangible), stamp, transfer, conveyance, severance,
    production, excise and other taxes, withholdings, duties, levies, imposts
    and other similar charges and assessments (including any and all fines,
    penalties and additions attributable to or otherwise imposed on or with
    respect to any such taxes, charges, fees, levies or other assessments, and
    interest thereon) imposed by or on behalf of any Taxing Authority, in each
    case whether such Tax arises by Law, Contract or otherwise.

    "Tax Allocation Agreement" means that certain Tax Allocation Agreement dated
    on or about December 23, 2002 between Enron and members of the PGE Group.

    "Taxing Authority" means any Governmental Authority exercising any authority
    to impose, regulate, levy, assess or administer the imposition of any Tax.

    "Third Party Claim" means any claim brought by any Person other than a
    member of the Enron Group, the PGE Group or their respective Affiliates.

    "Transaction Documents" means this Agreement and the documents necessary to
    effect the Stock Issuance.

    4.2    Other Terms. Other terms may be defined elsewhere in this Agreement
    and, unless otherwise indicated, shall have such meaning throughout this
    Agreement.

    ARTICLE V
    
    MISCELLANEOUS

    5.1    Survival of Covenants and Agreements. The covenants and agreements of
    the parties made herein or in any other agreement delivered pursuant to this
    Agreement shall survive the execution and delivery of this Agreement for the
    applicable period set forth therein.

    5.2    Expenses. Except as otherwise set forth in Sections 1.1 and
    Article III (or except as expressly provided in any other Transaction
    Document), each party shall bear all expenses incurred by it in connection
    with this Agreement, the Transaction Documents and each other agreement,
    document and instrument contemplated by this Agreement and the consummation
    of the transactions contemplated hereby and thereby.

    5.3    Incorporation of Exhibits and Schedules. The exhibits and schedules
    identified in this Agreement are incorporated herein by reference and made a
    part hereof. Any information disclosed on any schedule hereto shall be
    deemed disclosed for all schedules hereto. Any matter disclosed in any
    section of a schedule shall be deemed disclosed in each section of such
    schedule.

    5.4    Submission to Jurisdiction; Consent to Service of Process.

 t. Without limiting any party's right to appeal any Order of the Bankruptcy
    Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction to
    enforce the terms of this Agreement and to decide any claims or disputes
    which may arise or result from, or be connected with, this Agreement, any
    breach or default hereunder, or the transactions contemplated hereby, and
    (ii) any and all Actions related to the foregoing shall be filed and
    maintained only in the Bankruptcy Court, and the parties hereby consent to
    and submit to the jurisdiction and venue of the Bankruptcy Court and shall
    receive notices at such locations as indicated in Section 5.11; provided,
    however, that if the Bankruptcy Cases have closed, the parties agree to
    unconditionally and irrevocably submit to the exclusive jurisdiction of the
    United States District Court for the Southern District of Texas sitting in
    Harris County or the Civil Trial Division of the District Courts of the
    State of Texas sitting in Harris County and any appellate court from any
    thereof, for the resolution of any such claim or dispute.
 u. The parties hereby unconditionally and irrevocably waive, to the fullest
    extent permitted by Applicable Law, any objection which they may now or
    hereafter have to the laying of venue of any dispute arising out of or
    relating to this Agreement or any of the transactions contemplated hereby
    brought in any court specified in paragraph (a) above, or any defense of
    inconvenient forum for the maintenance of such dispute. Each of the parties
    hereto agrees that a judgment in any such dispute may be enforced in other
    jurisdictions by suit on the judgment or in any other manner provided by
    law.
 v. Each of the parties hereto hereby consents to process being served by any
    party to this Agreement in any suit, Action or proceeding by the mailing of
    a copy thereof in accordance with the provisions of Section 5.11.

5.5    Waiver of Jury Trial. THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT THEY
MAY HAVE TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION, OR IN ANY LEGAL
PROCEEDING, DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (WHETHER BASED ON CONTRACT,
TORT, OR ANY OTHER THEORY). EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT, OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTIES WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

5.6    No Consequential or Punitive Damages. No party hereto (or its Affiliates)
shall, under any circumstance, be liable to any other party (or its Affiliates)
for any consequential, exemplary, special, incidental or punitive damages
claimed by such other party under the terms of or due to any breach of this
Agreement, including, but not limited to, loss of revenue or income, cost of
capital, or loss of business reputation or opportunity.

5.7    Entire Agreement; Amendments and Waivers. This Agreement (including the
schedules and exhibits hereto) and the other Transaction Documents represent the
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof and can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought. No action taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representation, warranty, covenant or
agreement contained herein. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law. In the event of any
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan shall govern.

5.8    Governing Law. THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT, AND ANY CLAIM OR CONTROVERSY DIRECTLY OR INDIRECTLY BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY), INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL IN ALL RESPECTS BE
GOVERNED BY AND INTERPRETED, CONSTRUED, AND DETERMINED IN ACCORDANCE WITH, THE
APPLICABLE PROVISIONS OF THE BANKRUPTCY CODE AND THE INTERNAL LAWS OF THE STATE
OF TEXAS (WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISION THAT WOULD REQUIRE
THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION).

5.9    Table of Contents and Headings. The table of contents and section
headings of this Agreement are for reference purposes only and are to be given
no effect in the construction or interpretation of this Agreement.

5.10    No Strict Construction. The parties to this Agreement have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises with respect to this
Agreement or any other Transaction Document, this Agreement or such other
Transaction Documents shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring a
party by virtue of the authorship of any of the provisions of this Agreement or
such other Transaction Documents.

5.11    Notices. All notices and other communications under this Agreement shall
be in writing and shall be deemed duly given (i) when delivered personally or by
prepaid overnight courier, with a record of receipt, (ii) the fourth day after
mailing if mailed by certified mail, return receipt requested, or (iii) the day
of transmission, if sent by facsimile or telecopy during regular business hours,
or the day after transmission, if sent after regular business hours (with a copy
promptly sent by prepaid overnight courier with record of receipt or by
certified mail, return receipt requested), to the parties at the following
addresses or telecopy numbers (or to such other address or telecopy number as a
party may have specified by notice given to the other party pursuant to this
provision or, in the case of the Enron Group, as specified in the Plan):

If to the Enron Group, to:

Enron Corp.
Four Houston Center
1221 Lamar, Suite 1600
Houston, TX 77010
Attn: General Counsel
Facsimile: (713) 646-5847

with a copy to:

Weil, Gotshal & Manges LLP
200 Crescent Court
Suite 300
Dallas, Texas 75201
Attention: R. Jay Tabor
Facsimile: (214) 746-7777

If to PGE, to:

Portland General Electric Company
121 SW Salmon Street
Portland, OR 97204
Attention: General Counsel
Facsimile: (503) 778-5566

5.12    Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.

5.13    Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns, including, with respect to Enron, any reorganized debtor
entity or plan administrator appointed pursuant to the Plan. Except as set forth
in Article V, nothing in this Agreement shall create or be deemed to create any
third party beneficiary rights in any Person not a party to this Agreement. No
assignment of this Agreement or of any rights or obligations hereunder may be
made by Enron or PGE (by operation of law or otherwise) without the prior
written consent of the other party hereto and any attempted assignment without
the required consents shall be void.

5.14    Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

ENRON CORP.

By: /s/ K. Wade Cline

K. Wade Cline

Managing Director and General Counsel

PORTLAND GENERAL ELECTRIC COMPANY

By: /s/ James J. Piro

James J. Piro

Executive Vice President Finance, CFO and Treasurer